Writ of Mandamus l)cnied, Opinion issued October
                                         29 ,2012




                                              In The
                                  Qtuitrt uf Appcit
                         .Yiftli Jhtrirt iif cxu d 1LItku
                                       No. 05-12-01286-CV

                      IN RE ALICE LONGFELLOW, ET AL., Relators

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 12-02900


                             MEMORANDUM OPINION
                         Before Justices Morris, Richter. and Lang-Miers
                                    Opinion by Justice Morris

       Relators contend the trial judge erred in denying their motion to expunge us pendens and plea

to the jurisdiction. The facts and issues are well known to the parties, so we need not recount them

herein. Based on the record before us, we conclude relators have not shown they are entitled to the

relief requested. See TEx. R. App. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding). Accordingly, we DENY relators’ petition for writ of mandamus.




                                                                  MtRRIS
                                               ()fcE
121286F.P05